                  EXHIBIT M




Case 5:19-cv-00250-FL Document 1-14 Filed 06/18/19 Page 1 of 2
.Shappy

 Fortnite Aimbot+ESP Hack [LIFETIME] Spoofer INCLUDED!                                                                        About



Fortnite Cheat Features: - Aimbot - Customizable Player ESP - Custom izable Crosshair - Visibil ity Check - Player Head                  $250.00
Dot - Bounding box Video: https://www.youtube.com/watch?v=6cwXd1kGyuE&t=160s



By purchasing any service we provide the                                                                                                   Purchase


customer acknowledges that refund are                                                                                                       - 1+

never provided under any circumstance, and
the customer also understands                                                                                                          (z} Apply a Coupon
that the state of detection ca n change at any given moment and there w il l be no compensation for any bans received as
a result of use of our products. In addition to cheats we offer third party programs dubbed "spoofers" that have the          Seller                ShopCamDad
possibility to resolve bans. We will consistently update said spoofers to resolve any detection issues and your time w ill
be compensated forthe rema inder of detection. Note: any chargeback through any platform of purchase w ill result in
                                                                                                                              Stock                         .
                                                                                                                              Feedback                      66
severe conseq uer ces and a revocation of use of all our prod ucts along side of any of our partner and or sister products.
In add ition to revocation of all prod ucts, the customer may face legal repercussions as a result of illegitmate
chargebacks.




                                                                             Powered   by.
                                    Case 5:19-cv-00250-FL Document 1-14 Filed 06/18/19 Page 2 of 2
